In a proceeding, inter alia, for visitation pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Seiden, R.), dated January 13, 2004, which, after a hearing, granted his petition only to the extent of awarding him additional visitation.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could *701be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]).
The appellant has not raised any nonfrivolous issue in his supplemental pro se brief. Florio, J.P., Adams, Mastro and Lifson, JJ., concur.